Title: To Thomas Jefferson from Madame de Tott, 4 March 1787
From: Tott, Sophie Ernestine, MMe de
To: Jefferson, Thomas



A Paris ce 4. mars 1787.

J’ai suivi Le conseil que Vous avez eu la bonté de me donner, Monsieur; J’ai été voir Le tableau de Mr. Drouai et J’en ai été Vraiment étonnée; mais puisque Vous Voulez absolument que je Vous dise Les Remarques que J’ai faites, quoique Vous Soyez parfaitement en étât de Le Juger Vous même, et par Le gout exquis que Vous avez sur tout, et par l’étendue de Vos connoissances, Je Vais Vous Obeïr.—Je trouve Le soldat admirable, Le ton de sa couleur est harmonieux et fort, son Attitude est parfaitement belle, parfaitement naturelle; en Un mot L’ensemble de sa personne est Vraiment le grand genre de L’histoire. Quant à marius, ce n’est pas La figure ni Le corps de marius de L’histoire Romaine. Infiniment plus instruit que moi Vous aurez sans-doute été plus frappé de La figure délicate et presque chêtive qu’on donne à cet homme célèbre. Il me semble qu’on dît qu’il avoit une figure commune, mais très caracterisée et qu’elle approchoit plus de La ferocité, que de La délicatesse qu’il y a dans Le marius de Mr. Drouai, quoiqu’il luiait  donné une expression très forte. Son bras, ses Jambes et son Corps sont trop blancs, sa Draperie qui a des beautés est d’un ton de couleur trop entier, Le bras sur Lequel il est appuyé est trop nonchalant, trop tranquille pour L’action de L’autre et pour L’expression de La figure.—Voila Monsieur Les déffauts que j’ai trouvé dans Un tableau qui est cependant fait pour produire La plus grande sensation et qui annonce Le plus grand talent dans son auteur. Permettez moi, actuellement que je Vous ai Obeï, de Vous parler Un peu du plaisir que j’ai eu en Recevant une Marque de Votre souvenir Le Jour de Votre départ, permettez moi de Vous exprimer ma Reconnoissance, et de Vous Remercier de tout ce que Votre Lettre a d’Obligeant. L’assemblée des notables nous prive du plaisir de Voir Mr. de La Fayette, Mr. Short se trouve mieux à St. Germain qu’à Paris, et comme nous ne pouvons avoir de Vos nouvelles que par l’un de ses Messieurs, nous en serons privées Jusqu’à ce que Vous ayez La bonté de nous en donner Vous même. Veuillez bien Vous Rappeller Monsieur La promesse que Vous nous avez faite et agréer L’assurance de tous Les sentiments que je Vous ai Voués pour La Vie.
